                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG/TH/MEF                                        271 Cadman Plaza East
F. #2018R01021                                    Brooklyn, New York 11201



                                                  October 22, 2019

By ECF

The Honorable I. Leo Glasser
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Amato, et al.
                      Criminal Docket No. 19-442 (ILG)

Dear Judge Glasser:

               The government respectfully writes to request that the enclosed stipulation and
order concerning certain discovery materials be so-ordered by the Court. The proposed
stipulation and order concerns discovery materials that contain personal financial information
and personally identifiable information regarding individuals other than the defendants
(“PII”) and draft transcripts. The government makes this application because there is a
significant amount of discovery materials, which contain PII, and draft transcripts yet to be
produced to the defense and it believes that the proposed stipulation will enable expedited
production of those materials. The proposed stipulations and orders, which have been signed
by all parties, in counterparts, are respectfully enclosed for the Court’s consideration.



                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:                   /s/
                                                 Elizabeth Geddes
                                                 Megan E. Farrell
                                                 Tanya Hajjar
                                                 Assistant U.S. Attorneys
                                                 (718) 254-6430/6448/6109


cc:    Defense Counsel (by ECF)




                                             2
